ORDER
Petitioner has been charged with possession of crack cocaine in violation of S.C.Code Ann. § 44-53-375 (Supp.2001). The Office of Disciplinary Counsel has filed a petition asking the Court to place respondent on interim suspension pursuant to Rule 17(a), RLDE, Rule 413, SCACR, because he has been charged with a serious crime. The petition also seeks appointment of an attorney to protect the interests of respondent’s clients pursuant to Rule 31, RLDE, Rule 413, SCACR.
IT IS ORDERED that the petition is granted and respondent is suspended from the practice of law in this State until further order of this Court.
IT IS FURTHER ORDERED that Lee S. Bowers, Esquire, who was appointed to protect the interests of respondent’s clients in April 2002, when respondent was suspended for ninety days, see In the Matter of Drayton, 349 S.C. 60, 562 S.E.2d 319 (2002), shall continue with his appointment and *40assume responsibility for respondent’s client files, trust accounts), escrow account(s), operating account(s), and any other law office accounts respondent may maintain. Mr. Bowers shall take action as required by Rule 31, RLDE, Rule 413, SCACR, to protect the interests of respondent’s clients. Mr. Bowers may make disbursements from respondent’s trust accounts), escrow account(s), operating account(s), and any other law office accounts respondent may maintain that are necessary to effectuate this appointment.
This Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating accounts) of respondent, shall serve as an injunction to prevent respondent from making withdrawals from the account(s) and shall further serve as notice to the bank or other financial institution that Lee S. Bowers, Esquire, has been duly appointed by this Court.
Finally, this Order, when served on any office of the United States Postal Service, shall serve as notice that Lee S. Bowers, Esquire, has been duly appointed by this Court and has the authority to receive respondent’s mail and the authority to direct that respondent’s mail be delivered to Mr. Bowers’ office.
Mr. Bowers’ appointment shall be for a period of no longer than nine months unless an extension of the period of appointment is requested.
/s/ Jean H. Toal, C.J.
FOR THE COURT